Citation Nr: 1436428	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  13-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA nonservice-connected pension benefits in the amount of $20,400.


REPRESENTATION

Veteran represented by:	Tabitha Montgomery, Agent


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to June 1954. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Virtual VA paperless claims processing system contained documents regarding this appeal, considered and reviewed pursuant to the December 2012 Statement of the Case (SOC) reconsidering and denying the claim. The Veterans Benefits Management System did not contain relevant documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to provide the Veteran with a videoconference hearing.  In the Veteran's April 2013 substantive appeal, he requested such hearing before the Board.  At that time, he listed an Ohio address as his current address.  Accordingly, a March 2014 notice letter was sent to the Veteran at that Ohio address.  The Veteran failed to appear at the scheduled hearing.  More recent correspondence, including April 2013 correspondence from the Veteran's former representative and a November 2013 appointment of a new representative list a Florida address.  Accordingly, the Board finds that the Veteran did not receive notice of the hearing and that remand to confirm the Veteran's address and provide him a hearing is required.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Confirm the Veteran's current address with his representative and update all systems with that address, to include VACOLS and VBMS.

2.  Schedule the Veteran for a videoconference hearing before the Board at the next available opportunity. Notice of the hearing must be mailed to the Veteran and to his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

